DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Mika on 04/15/2021.
The application has been amended as follows: 
In the claims:
Claim 12. The medical device of claim 1, wherein, when in the uninflated state, a first portion of the inflatable balloon has a first diameter and a second portion of the inflatable balloon including at least a portion of the protrusions extends to a second diameter, the second diameter being less than the first diameter.  
Claim 13. The medical device of claim 1, wherein, when in the inflated state, each of a portion of the protrusions extends in a respective first direction, and[[,]] when in the uninflated state, each of the portion of the protrusions extends in a second respective direction, the first respective direction being in a more outwardly radial direction as compared to the second respective direction.
Claim 15. The medical device of claim 14, wherein: 

when changing from the first state to the second state includes deflating the inflatable balloon, the inflatable balloon is subject to a strain in the first state.  
Claim 16. The medical device of claim 14, wherein in the first state, a first strain is applied to the inflatable balloon, and[[,]] in the second state, a second strain different than the first strain is applied to the inflatable balloon.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The inventive concept disclosed herein are the protrusions and their radii of curvature in relationship to the inflation/uninflation of the balloon. In the Applicant’s invention, the protrusions have a less radii of curvature in the inflated state than the radii of curvature in the uninflated state. As cited in the Final Rejection, Yamazaki (US PGPub 2018/0280666) discloses protrusions that deforms to a larger radii of curvature when inflated (Figure 7C) than when uninflated (Figure 7A or 7D), opposite of how the Applicant is claiming their invention. The different states and separation forces needed to disengage the inflatable balloon from the surface, with respect to the concavity of the protrusions, are hereby novel in the art and is therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        04/15/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771